—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Held, J.), dated January 24, 2001, which, upon the granting of the defendants’ motion pursuant to CPLR 4401, made at the conclusion of the evidence, to dismiss the complaint for failure to establish a prima facie case, dismissed the action.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion to dismiss the complaint for failure to establish a prima facie case pursuant to CPLR 4401. The test for determining whether the facts presented at trial pose a question for resolution by *469the jury is whether there is a valid line of reasoning and permissible inferences which could possibly lead rational jurors to the conclusion of negligence (see, Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 517; Cohen v Hallmark Cards, 45 NY2d 493, 499). Here, according the plaintiff every favorable inference from the evidence presented, there was no rational basis to support a finding of negligence (see, Novoni v La Parma Corp., 278 AD2d 393; Capraro v Staten Is. Univ. Hosp., 245 AD2d 256). Krausman, J. P., Friedmann, Florio and Adams, JJ., concur.